Citation Nr: 1825306	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-36 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to a temporary total evaluation for a March 22, 2010 surgery of the right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active duty service from October 1982 to February 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied entitlement to a temporary total evaluation for the Veteran's service-connected right knee disability. 

The issue of entitlement to a temporary total evaluation following surgery done on July 18, 2011 for the Veteran's service-connected left knee disability has been raised by the record in a September 2011 supplemental claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  (The Veteran is informed that he needs to file a formal claim in order for the RO to adjudicate the claim.) 


FINDING OF FACT

The Veteran's March 22, 2010 surgery did not require hospital treatment for a period in excess of 21 days or more or one month of convalescence and did not result in severe postoperative residuals or immobilization by cast of one or more major joints. 


CONCLUSION OF LAW

The criteria for a temporary total evaluation for a March 22, 2010 surgery for service-connected right knee disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.29, 4.30 (2017). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  The Veteran was properly notified in October 2011 regarding the criteria for establishing a temporary total disability rating pursuant to 38 C.F.R. §§ 4.29 and 4.30 based on hospitalization in excess of 21 days and treatment requiring convalescence for a service-connected disability. 

With respect to the Veteran's claim decided below, VA has met all statutory and regulatory notice and duty to assist provisions.  Neither the Veteran nor his representative has any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Temporary Total Evaluation

The Veteran contends that he is entitled to a temporary total disability rating for his service-connected right knee disability based upon undergoing arthroscopy, partial medial and lateral meniscectomies and chondroplasty of the right knee on March 22, 2010.  

A temporary total disability rating may be assigned under either 38 C.F.R. § 4.29 or 38 C.F.R. § 4.30.  Under 38 C.F.R. § 4.29, a temporary total disability rating will be assigned when it is established that a service-connected disability has required hospitalization at a VA medical center or other approved hospital for more than 21 days or for hospital observation at VA expense for a service-connected disability for more than 21 days.  38 C.F.R. § 4.29 (2017). 

A temporary total disability rating will be assigned under 38 C.F.R. § 4.30 when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence, surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches, or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (2017).

The Veteran has contended that he is entitled to a temporary total rating for a surgery he had on March 22, 2010, for his service-connected right knee disability.  He is currently assigned an evaluation of 30 percent for his right knee arthroplasty.  The Veteran was assigned a noncompensable evaluation from March 1, 2007, and a 10 percent evaluation from June 30, 2011 to December 11, 2013, when he was assigned a temporary total evaluation following right knee surgery.  A 100 percent evaluation was continued until February 1, 2015, at which time the 30 percent evaluation was assigned.

A March 22, 2010 private operative report shows that preoperative diagnoses were torn medial meniscus and degenerative joint disease of right knee.  The Veteran underwent arthroscopy, partial medial and lateral meniscectomies and chondroplasty of all three compartments.  The postoperative diagnosis was the same with torn lateral meniscus added. 

During an April 1, 2010 follow-up appointment, approximately one week after the surgery.  The Veteran was reportedly doing very well, having minimal symptoms and not having the pain that he was having preoperatively.  Examination of the right knee showed no effusion, well healed portals, and full range of motion with mild crepitus.  Sutures were removed that day with a plan for routine review in about a month. 

During a subsequent May 2010 appointment, the Veteran stated he was "doing great."  He reported having occasional discomfort and having very little pain and being "fully active."  Upon physical examination, portals were well healed; and there was no swelling, effusion, or erythema.  He had full range of motion which appeared to be pain free.  The plan was to continue with activities as tolerated but he was advised to avoid high impact type activities.

According to a September 2010 private treatment record, the Veteran complained of right knee pain.  It was noted that he had little or no pain and was doing well until the prior few weeks when he began having intermittent sharp pains in the knee.  He was given a cortisone injection in the right knee.  Subsequent private treatment records dated through November 2010 reflect that the Veteran had recurring pain and was treated with viscosupplementation.  Examinations showed no swelling or effusion and good range of motion with some crepitus but not instability.

After reviewing the evidence of record, the Board finds that the Veteran does not meet the criteria for a temporary total evaluation under 38 C.F.R. §§ 4.29 or 4.30.  The VA operative report clearly shows that the Veteran underwent surgery on March 22, 2010, and returned for follow-up on April 1, 2010, which indicates that the Veteran was not hospitalized for 21 days.  Thus, § 4.29 is inapplicable. 

With regard to 38 C.F.R. § 4.30, the record shows that the Veteran's March 22, 2010, surgery did not require a month of convalescence.  There was no indication that the Veteran needed to be on bed rest, nor was he given any other restrictions that significantly limited him.  There is no indication that Veteran could not return to work after a certain period of time nor did his doctor prescribe any bed rest for him following his surgery.  Although the Veteran was advised to avoid high impact type activities, he was not restricted in any other way.  The record also does not reflect that the Veteran was immobilized, had any severe postoperative residuals, or that he was required to use a wheelchair or crutches.  See 38 C.F.R. § 4.30(a)(2).

The Board notes that buddy statements dated in October 2011 state that the Veteran was on convalescent leave following his right knee surgery.  However, it appears that these statements were intended to refer to the Veteran's left knee surgery in July 2011, the claim for which is being referred to AOJ as noted above.  Specifically, they noted that the Veteran could not stand, has knee swelling, and has to limp.  These statements are consistent with September 2011 treatment records regarding the left knee and inconsistent with the treatment records following his right knee surgery.  Private treatment records dated from April 2010 through November 2010 consistently showed no swelling or effusion of the right knee.  

The Board further notes that, according to the August 2014 VA Form 9, the Veteran reported that he was required to use a walker, then crutches, and then a cane and was confined to his home and not allowed to operate a motor vehicle.  However, as noted in the VA Form 9, he indicated these restrictions were after his total knee replacement.  Of note, the Veteran submitted a claim in April 2014 after total knee replacement in December 2013.  An October 2014 rating decision granted a temporary 100 percent evaluation from December 11, 2013 based on surgical or other treatment necessitating convalescence and assigned a 100 percent evaluation from February 2014 to February 1, 2015 following prosthetic replacement of a knee joint.

As noted above, subsequent treatment records, including the April 2010 treatment record, less than 30 days after the March 22, 2010 surgery, reflect that the Veteran was "doing very well" or "great."  Furthermore, the record does not reflect any additional restrictions issued by the doctor with regard to recovery from the March 22, 2010 surgery.  Therefore, the Board finds that the Veteran does not meet the criteria for a temporary total evaluation for his March 22, 2010 surgery under 38 C.F.R. § 4.30.

Accordingly, the assignment of a temporary total evaluation is unwarranted for the Veteran's March 22, 2010 surgery for his right knee disability.



ORDER

A temporary total evaluation following surgery on March 22, 2010 for service-connected right knee disability is denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


